Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 1 of 18

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

UNITED STATES OF AMERICA CRIMINAL NO. B-18-008-1

)
)
)
)
) (Conspiracy to Commit Health Care Fraud)
)
)
)

V. Count 1: 18 U.S.C. § 1349
JOSE GARZA, United States District Court
Southern District of Texas
FILED
Defendant
SEP 09 2019
PLEA AGREEMENT
David J. Bradley, Clerk of Court

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas; Kevin Lowell, Trial Attorney, United States Department of Justice,
Criminal Division, Fraud Section; the defendant, Jose Garza (“Defendant”); and Defendant’s
counsel, pursuant to Rule 11(c)({1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure,
state that they have entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreements

1. Defendant agrees to plead guilty to Count One of the Superseding Indictment
(Docket No. 119). Count One charges the Defendant with conspiracy to commit health care fraud,
in violation of Title 18, United States Code, Section 1349. Defendant, by entering this plea, further
agrees that he is waiving any right to have the facts that the law makes essential to convictions on

Count One proven to a jury or a judge beyond a reasonable doubt.

Punishment Range
2. The maximum penalties for Count One is a maximum term of 10 years of
imprisonment, a fine of $250,000 or twice the gross gain or loss, whichever is greater, full

restitution, forfeiture of assets as outlined below, special assessments pursuant to 18 U.S.C. § 3013
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 2 of 18

and 3014, and 3 years of supervised release.

3. Defendant acknowledges and understands that if he should violate the conditions
of any period of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for not more than two years in prison without credit for time already served on
the term of supervised release prior to such violation. See Title 18, United Stated Code, Sections
3559(a)(3) and 3583(e)(3). Defendant understands that he cannot have the imposition or execution
of the sentence suspended, nor is he eligible for parole.

Mandatory Special Assessment

4, Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier’s check or money order payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, Brownsville Division, 600 E. Harrison Street, #101, Brownsville, Texas 78520.
Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to
his immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty, and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 3 of 18

Exclusion from Federal Health Care Programs

6. Defendant understands and acknowledges that as a result of this plea, Defendant
will be excluded from participating in all federal healthcare programs, including the Medicare and
Medicaid Programs (Medicare and Medicaid, respectively). Defendant agrees to complete and
execute all necessary documents provided by any department or agency of the federal government,
including but not limited to, the United States Department of Health and Human Services, to
effectuate this exclusion within sixty days of receiving the documents. This exclusion will not
affect Defendant’s right to apply for and receive benefits as a beneficiary under any federal health
care program, including Medicare and Medicaid.

Cooperation

7. The parties understand this Plea Agreement carries the potential for a motion for
departure under Section 5K1.1 of the United States Sentencing Guidelines. Defendant understands
and agrees that whether such a motion is filed. will be determined solely by the United States
through the United States Department of Justice, Criminal Division, and Fraud Section. Should
Defendant’s cooperation, in the sole judgment and discretion of the United States, amount to
“substantial assistance,” the United States reserves the sole right to file a motion for departure
pursuant to Section 5K 1.1 of the Sentencing Guidelines. Defendant further agrees to persist in that
plea through sentencing, fully cooperate with the United States, and not oppose the forfeiture of
assets contemplated in this Plea Agreement. Defendant understands and agrees that the United
States will request that sentencing be deferred until that cooperation is complete.

8. Defendant understands and agrees that the usage “fully cooperate,” as used herein,
includes providing all information relating to any criminal activity known to Defendant—
including, but not limited to, healthcare fraud, paying and receiving illegal-healthcare kickbacks,

money laundering, and obstruction of justice. Defendant understands that such information

3
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 4 of 18

includes both state and federal offenses arising therefrom. In that regard:

@)

0)

©

@

©)

é)

Defendant agrees that this Plea Agreement binds only the United States
Attorney for the Southern District of Texas and the United States
Department ofJustice, Criminal Division, Fraud Section and Defendant, and
that it does not bind any other United States Attorney or other component
or unit of the Department of Justice;

Defendant agrees to testify truthfully as a witness at a trial in the above-
captioned action, before a grand jury or in any other judicial or —
administrative proceeding when called upon to do so by the United States.
Defendant further agrees to waive his Fifth Amendment privilege against
self-incrimination for the purpose of this Agreement;

Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

Defendant agrees to provide truthful, complete, and accurate information and
testimony and understands any false statements made by Defendant at any
proceeding in this matter, to a grand jury, or at any court proceeding
(criminal or civil), or to a government agent or attorney, can and will be
prosecuted under the appropriate perjury, false statement, or obstruction
statutes;

Defendant agrees to provide to the United States all documents and
evidence in his possession or under his control relating to all areas of inquiry
and investigation; and

Should the recommended departure, if any, not meet Defendant’s
expectations, Defendant understands that he remains bound by the termsof
this Plea Agreement and that he cannot, for that reason alone, withdraw his
plea.

Waiver of Appeal and Collateral Review

9. Defendant is aware that Title 28, United States Code, Section 1291, and Title 18,

United States Code, Section 3742 afford a defendant the right to appeal the conviction and sentence

imposed. Defendant also is aware that Title 28, United States Code, Section 2255 affords the right

to contest or “collaterally attack” a judgment of conviction and sentence after it has become

final. Defendant knowingly and voluntarily waives the right to appeal or “collaterally attack” the

conviction and sentence, except that Defendant does not waive the right to raise a claim of
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 5 of 18

ineffective assistance of counsel on direct appeal, if otherwise permitted, or on collateral review in
a motion under Title 28, United States Code, Section 2255. Defendant’s knowing and voluntary
waiver of the right to appeal or collaterally attack the conviction and sentence includes waiving
the right to raise on appeal or on collateral review any argument that (1) the statute to which the
defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not fall within
the scope of the statute. In the event Defendant files a notice of appeal following the imposition
of the sentence or later collaterally attacks his conviction or sentence, the United States will assert
its rights under this Plea Agreement and seek specific performance of these waivers.

10. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant also is aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States, or the Probation Office is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office, or the Court. The United States does not
make any promise or representation concerning what sentence the Defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

il. Defendant understands and agrees that each and all waivers contained in this Plea
Agreement are made in exchange for the concessions made by the United States in this Plea

Agreement.
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 6 of 18

The United States’ Agreements
12, The United States agrees to each of the following:

(a) At the time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States Probation
Office that he receive a two-level downward adjustment under Section
3E1.1(a) of the Sentencing Guidelines should Defendant accept
responsibility as contemplated by the Sentencing Guidelines;

(b) If Defendant qualifies for an adjustment under Section 3E1.1(a) of the
Sentencing Guidelines and Defendant’s offense level is 16 or greater, the
United States may move for an additional one-level downward adjustment
based on the timeliness of the plea or the expeditious manner in which
Defendant provided complete indictment regarding his role in the offense;
and

© If Defendant pleads guilty to Count One of the Superseding Indictment, and
persists in that plea through sentencing, and, if applicable, fulfills his
obligations under the cooperation provisions of this Plea Agreement, and if

the Court accepts this Plea Agreement, the United States will move to
dismiss any remaining count, at the time of sentencing.

Agreement Binding — Only Southern District of Texas and
U.S. Department of Justice, Criminal Division, Fraud Section

13. The United States Attorney’s Office for the Southern District of Texas and the
United States Department of Justice, Criminal Division, Fraud Section agree that it will not further
criminally prosecute Defendant in the Southern District of Texas for offenses arising from conduct
charged in the Information. This Plea Agreement binds only the United States Attorney’s Office
for the Southern District of Texas and the United States Department of Justice, Criminal Division,
Fraud Section. It does not bind any other United States Attorney or any other component of the
Department of Justice. The United States will bring this Plea Agreement and the full extent of
Defendant’s cooperation to the attention of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal
14. The United States reserves the right to carry out its responsibilities under the

Sentencing Guidelines. Specifically, the United States reserves the right to:

6
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 7 of 18

(a) Bring its version of the facts of this case, including its evidence file and any
investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;

(b) Set forth or dispute sentencing factors or facts material to sentencing;

© Seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

d) File a pleading relating to these issues, in accordance with Section 6A1.2 of
the Sentencing Guidelines and Title 18, United States Code, Section
3553(a); and

©) Appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

15. Defendant is aware that the sentence will be imposed after consideration of the
Sentencing Guidelines and Policy Statements, which are only advisory, as well as the provisions
of Title 18, United States Code, Section 3553(a). Defendant nonetheless acknowledges and agrees
that the Court has authority to impose any sentence up to and including the statutory maximum set
for the offense to which Defendant pleads guilty, and that the sentence to be imposed is within the
sole discretion of the sentencing judge after the Court has consulted the applicable Sentencing
Guidelines. Defendant understands and agrees that the parties’ positions regarding the application
of the Sentencing Guidelines do not bind the Court and that the sentence imposed is within the
discretion of the sentencing judge. If the Court should impose any sentence up to the maximum
established by statute, or should the Court order any or all of the sentences imposed to run
consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and will remain
bound to fulfill all of the obligations under this plea agreement.

16. The United States and Defendant agree that the following Sentencing Guidelines
will be used to calculate Defendant’s Guidelines range:

(a) The United States and Defendant agree that the Sentencing Guidelines set
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 8 of 18

(b)

)

@

©)

forth below are applicable to Count One

As to Count One, the United States and Defendant agree to recommend to
the Court that the base offense level is 6, pursuant to U.S.S.G § 2B1.1(a)(1);
As to Count One, the United States and Defendant agree to recommend to
the Court that the loss amount related to the conduct described in the
Factual Basis of this Plea Agreement is at least $4,700,000.00 and not
greater than $22,700,000.00, pursuant to Section 2B1.1(b)(1), resulting in
at least an eighteen-level enhancement.

As to Count One, the United States agrees to recommend a sentence at the
low end of the applicable Sentencing Guideline range.

The United States and Defendant agree to reserve their respective positions

concerning any other applicable sentencing enhancements, if any.

Rights at Trial

17. Defendant represents to the Court that he is satisfied that his attorney has rendered

effective assistance. Defendant understands that by entering into this Plea Agreement, he

surrenders certain rights as provided in this Plea Agreement. Defendant understands that those

rights include the following:

@)

(b)

If Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a speedy jury trial with the assistance of counsel.
The trial may be conducted by a judge sitting without a jury if Defendant,
the United States, and the Court all agree.

At atrial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to
confront those witnesses, and his attorney would be allowed to cross-
examine them. In turn, Defendant could, but would not be required to,
present witnesses and other evidence on his own behalf. If the witnesses for
Defendant would not appear voluntarily, he could require their attendance
through the subpoena power of the Court.
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 9 of 18

© Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal
to testify. But if Defendant desired to do so, he could testify on his own
behalf.
Factual Basis for the Plea

18. Defendant is pleading guilty because he is guilty of the charges contained in
Count One of the Information. If this case were to proceed to trial, the United States could prove
each element of the offenses beyond a reasonable doubt. The following facts, among others, would
be offered to establish Defendant’s guilt:

19, From in or about 2009 and continuing through in or about 2018, the exact dates
being unknown, in the Southern District of Texas and elsewhere, in violation of Title 18, United
States Code, Section 1349, JOSE GARZA knowingly and willfully did combine, conspire,
confederate and agree with RODNEY MESQUIAS, HENRY MCINNIS, FRANCISCO PENA,
and others known and unknown, to commit the following offense against the United States: health
care fraud, that is, to execute a scheme and artifice to defraud a health care benefit program ©
affecting commerce, as defined in Title 18, United States Code, Section 24(b), that is, Medicare,
and to obtain, by means of materially false and fraudulent pretenses, representations and promises,
money and property owned by, and under the custody and control of, said health care benefit
program, in connection with the delivery of and payment for health care benefits, items and
services, all in violation of Title 18, United States Code, Section 1347.

20. JOSE GARZA and his co-conspirators, including RODNEY MESQUIAS,
HENRY MCINNIS, JOSE GARZA, and FRANCISCO PENA were associated with the Merida
Health Care Group, Inc., (“Merida Group”), a corporation that purported to provide health care
services throughout the State of Texas, including in San Antonio and Brownsville, Texas.

21. The Merida Group was affiliated with several entities (the “Merida Group’s

affiliated entities”) that were owned and controlled by RODNEY MESQUIAS. The Merida
9
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 10 of 18

Group’s affiliated entities included, but were not limited to, Bee Caring Hospice Healthcare, Inc.,
(“Bee Caring’’), in Harlingen; BRM Home Health, PLLC, (“BRM Home Health”), in Harlingen;
Bee Caring Hospice, LLC (“Bee Caring Hospice”), in San Antonio; Professional Hospice Care
(“Professional Hospice”), in Laredo; Merida Health Care Group of San Antonio, LLC (“Merida
Group of San Antonio”), in San Antonio; Illumina, LLC (“Illumina”) in Corpus Christi; Virtue
Home Health, Inc. (“Virtue Home Health”), in Corpus Christi; Well-Care Home Health, Inc.
(“Well-Care”), in Houston; and Excellent Homecare Provider Services (“Excellent Homecare”),
in Sugar Land. The Merida Group’s affiliated entities purported to provide hospice care and home
health services to Medicare beneficiaries.

22, JOSE GARZA and HENRY MCINNIS helped manage the day-to-day operations
of the Merida Group’s affiliated hospice entities, including hospice entities.

23, JOSE GARZA held various supervisory and managerial positions Merida Group
hospice entities, including Operations Manager and Alternate Administrator of Merida Group
facilities in Harlingen and Corpus Christi, Texas.

24. RODNEY MESQUIAS owned, controlled, and supervised the Merida Group. In
this role, RODNEY MESQUIAS applied pressure to his employees, including JOSE GARZA,
to participate in certain aspects of the fraud.

3. JOSE GARZA and his co-conspirators, with the knowledge, encouragement, and
approval of RODNEY MESQUIAS, would falsify various patient records, to include, but not
limited to, certificates of terminal illness, face-to-face sheets, and prognosis notes in order to make
it appear that hospice patients had six months or less to live when, as JOSE GARZA and his co-
conspirators then and there well knew, these patients did not appear to have six months or less to

live.

10
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 11 of 18

26. JOSE GARZA and his co-conspirators, with the knowledge, encouragement, and
approval of RODNEY MESQUIAS, caused the authorization of hospice care services to certain
Medicare beneficiaries through the Merida Group’s affiliated entities knowing that such services
were not medically necessary.

27. JOSE GARZA and his co-conspirators, with the knowledge, encouragement, and
approval of RODNEY MESQUIAS, would knowingly and willfully cause the submission of false
and fraudulent claims to Medicare on behalf of the Merida Group’s affiliated entities for these
medically unnecessary services.

28. JOSE GARZA and his co-conspirators, with the knowledge, encouragement, and
approval of RODNEY MESQUIAS and HENRY MCINNIS, would cause medical directors of the
Merida Group entities to certify patients for hospice and home health services for multiple years in
order to increase revenue from Medicare.

29. JOSE GARZA and his co-conspirators, with the knowledge, encouragement, and
approval of RODNEY MESQUIAS and HENRY MCINNIS, would cause Medicare to make
payments to the Merida Group’s affiliated entities based upon the submission of false and
fraudulent claims for hospice and home health services.

30. During the conspiracy, JOSE GARZA oversaw the operations of Merida Group
entities that submitted approximately $22,700,000.00 in claims billed to Medicare by the Merida
Group’s affiliated entities, including claims for patients who did not qualify for hospice care and
home health services under Medicare’s rules and regulations. JOSE GARZA stipulates that, as to
his role in the scheme, the loss amount is between $4,700,000.00 and $22,700,000.00 in connection
with Count One of the Superseding Indictment.

31. The acts described above regarding Count One of the Superseding Indictment were
done willfully and knowingly and with specific intent to violate the law, and not by accident,

11
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 12 of 18

mistake, inadvertence, or other reason.

32. This Statement of Facts does not contain each and every fact known to JOSE
GARZA and to the United States concerning JOSE GARZA and his co-conspirators involvement
with respect to the charges set forth in the Superseding Indictment.

33. This Statement of Facts shall be admissible as a knowing and voluntary confession
in any proceeding against JOSE GARZA regardless of whether the Criminal Information and/or
related Plea Agreement are presented to or accepted by the Court. Moreover, JOSE GARZA
waives any rights that he may have under Fed. R. Crim. P. 11(f), Fed. R. Evid. 410, the United
States Constitution, and any federal statute or rule in objecting to the admissibility of the Statement

of Facts in any such proceeding.

Breach of Plea Agreement

#4. If Defendant should fail in any way to fulfill completely all of the obligations under
this Plea Agreement, the United States will be released from its obligations under the Plea
Agreement, and Defendant’s plea and sentence will stand. Failure to fulfill completely all of the
obligations under this Plea Agreement includes, but is not limited to, failure to tender the Plea
Agreement to the Court, making false or misleading statements before the Court or to any agents
of the United States, committing any further crime, or attempting to withdraw the plea after the
district court accepts Defendant’s guilty plea. If at any time Defendant retains, conceals, or
disposes of assets in violation of this Plea Agreement, or if Defendant knowingly withholds
evidence or is otherwise not completely truthful with the United States, then the United States may
move the Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to this Plea

Agreement, and all leads derived therefrom, will be used against Defendant in any prosecution.

‘Restitution, Forfeiture, and Fines
12
 

Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 13 of 18

35. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would affect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

36. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500) no later than two weeks after the re-arraignment.
Defendant agrees to authorize the release of all financial indictment requested by the United States,
including, but not limited to, executing authorization forms permitting the United States to obtain
tax indictment, bank account records, credit histories, and social security indictment. Defendant
agrees to discuss and answer any questions by the United States relating to Defendant’s complete
financial disclosure.

37. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets
to the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks that have custody
of his assets to deliver all funds and records of such assets to the United States.

38, Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.

Restitution

39, Defendant agrees to pay full restitution to any victim, including any health care

13
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 14 of 18

‘benefit program, regardless of the count of conviction. Defendant stipulates and agrees that as a
result of his criminal conduct, health care benefit programs incurred a monetary loss of at least
$4,700,000.00. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim. Defendant agrees that restitution imposed by the Court
will be due and payable immediately and that Defendant will not attempt to avoid or delay payment.
Subject to the provisions of Paragraph 8, the Defendant waives the right to challenge in any
manner, including by direct appeal or in a collateral proceeding, the restitution order imposed by
the Court.

Forfeiture

40. Defendant stipulates and agrees that the Statement of Facts for his guilty plea
supports the forfeiture of at least $258,000.00 from the criminal offenses and that the Statement of
Facts for his guilty plea supports the forfeiture of at least $258,000.00. Defendant stipulates and
admits that one or more of the conditions set forth in Title 21, United States Code, § 853(p) exists.
Defendant agrees to forfeit any of his property in substitution, up to a total forfeiture of up to at
least $258,000.00. Defendant agrees to the imposition of a personal money judgment in that
amount.

Al. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

4). Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of

Criminal Procedure.

43, Defendant waives the right to challenge the forfeiture of property in any manner,

including by direct appeal or in a collateral proceeding.

14
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 15 of 18

Fines
44, Defendant understands that, under the Sentencing Guidelines, the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the government for the
costs of any imprisonment or term of supervised release, if any. Defendant agrees that any fine
imposed by the Court will be due and payable immediately, and Defendant will not attempt to
avoid or delay payment. Defendant waives the right to challenge the fine in any manner, including
by direct appeal or in a collateral proceeding.
Complete Agreement
45. This written Plea Agreement, consisting of 18 pages, including the Plea Agreement
Addendum, constitutes the complete agreement between the United States, Defendant, and his
counsel. No promises or representations have been made by the United States except as set forth
in writing in this Plea Agreement. Defendant acknowledges that no threats have been made against
his and that he is pleading guilty freely and voluntarily because he is guilty.
46, Any modification of this Plea Agreement must be in writing and signed by all

parties.

15
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 16 of 18

Filed at 3 (Aw, : U, , Texas, on Sy phen jh aaen

Deféxdant

Subscribed and sworn to before me on S pte wa b ex OQ , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

 

 

APPROVED:
ALLAN MEDINA RYAN K. PATRICK
Acting Deputy Chief, Health Care Fraud Unit United States Attorney

U.S. Department of Justice,

f +

“KE WELD
JACOB FOS ANDREW R. SWARTZ
Trial Attorneys Assistant United States Attorney
United States Department of Justice U.S. Attorney’s Office, SDTX
Criminal Division Fraud Section 1701 W. Highway 83
1400 New York Avenue, N.W. McAllen, TX 78501

Washington, D.C. 20005

16
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 17 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISION
UNITED STATES OF AMERICA ) CRIMINAL NO. B-18-008-1
)
)
Vv. ) Count 1: 18 U.S.C. § 1349
)} (Conspiracy to Commit Health Care Fraud)
JOSE GARZA, ) Oo
) Bee ies 7) *
Defendant ) * ribo
SEP OB ce
PLEA AGREEMENT ADDENDUM Brad , Glork of Gath

I have fully explained to Defendant his rights with respect to the Superseding Indictment.
I have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements, and I have fully and carefully explained to Defendant the provisions of
those Guidelines that may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory, and the Court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this Plea
Agreement with Defendant. To my knowledge, Defendant’s decision to enter into this Plea

Agreement is an informed and voluntary one.

oN | U7 [204
SERGIO'S CHEZ, E Dat
OND

 

17
Case 1:18-cr-00008 Document 336 Filed on 09/09/19 in TXSD Page 18 of 18

I have consulted with my attorney and fully understand all my rights with respect to the
Superseding Indictment against me. My attorney has fully explained and I understand all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
that may apply in my case. I have read and carefully reviewed every part of this Plea Agreement

with my attorney. I understand this Plea Agreement, and I voluntarily agree to its terms.

pel be paltferca

JOSE GARZA
Defendant

 

18
